Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Patent Prosecution Highway
 	The present application has been granted Special Status for participation in the Patent Prosecution Highway Program (PPH) in the PPH Decision granted on 7/21/22 based on the PPH Request petition under 37 C.F.R. 1.102(a) filed 5/12/22.  

Information Disclosure Statement
 	The information disclosure statements (IDSs) submitted on 9/16/20; 1/12/22; 2/24/22; and 4/12/22 were filed before the mailing date of a first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered and entered by the examiner.

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
  	The following claim amendments are to correct obvious typographical and/or grammatical errors. 	In claim 1, line 7 , “medical system” and “medical system” is replaced with  -  -  ostomy system  -   -  ; and “ostomy system”, respectively.


Reasons for Allowance
	Claims 1-14 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Thirstrup (US 2017/340474 A1) (as cited in corresponding PCT application).

 	As to independent claim 1, Thirstrup teaches (Fig. 7A; [0144]-[0152]): a monitor device (as reader unit 85; [0144],ll.4) for an ostomy system (ostomy bag 83;[0144], ll.3-4], the monitor device 85 comprising:

    PNG
    media_image1.png
    513
    224
    media_image1.png
    Greyscale
 	- a monitor device housing (as housing/cover of reader unit 85 Fig.7A) ;
 	- a power unit (battery 76; [0144],ll.13) disposed in the monitor device 85 housing  (Fig.7A);
 	- a processor (micro-controller [0144], ll.16) disposed in the monitor device 85 housing (Fig.7; [0144], ll.16-19); and
 	- a first interface (as coupling interface of wire terminals 73, 74; Fig.7A, [0144],ll.4-9) configured to couple the monitor device 85 to a base plate 84 of the ostomy system (Fig.7A, [0144],ll.4-9), the first interface comprising a plurality of monitor terminals 74,75 including a primary terminal 73 and a secondary terminal 74 (Fig.7A, [0144],ll.4-9), the primary terminal 73 being configured to form electrical connection with a primary electrode 80 (ring electrode 80 provided in electrically conductive pattern of pattern comprising one of two ring electrodes Fig.7A, [0144],ll.4-9) of the base plate 84 when the monitor device is coupled to the base plate (Fig.7A, [0144],ll.4-9); the secondary terminal 74 being configured to form electrical connection with a secondary electrode 82 (ring electrode 82 provided in electrically conductive pattern of pattern comprising one of two ring electrodes Fig.7A, [0144],ll.4-9) of the base plate 84 when the monitor device 85 is coupled to the base plate 84 (Fig.7A;[0144],ll.4-9).
 	However, as to claim 1, Thirstrup fails to teach or suggest that the first interface is configured to couple the monitor device selectively to the base plate of the ostomy system or to an accessory device of the ostomy system, the primary terminal being further configured to form electrical connection with a primary charge terminal of the accessory device when the monitor device is coupled to the accessory device; the secondary terminal being further configured to form electrical connection with a secondary charge terminal of the accessory device when the monitor device is coupled to the accessory device. 	 
	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the rim of Thristrup to provide the above combination of elements and features.  One of skill would not have been motivated to modify the teachings of Thirstrup to provide the above combination elements and arrangement of a chamfered rim, where Thirstrup fail to teach or fairly suggest providing these elements, and do not provide any motivation to do so. As explained in page 29 of the description of the present application, allowing the same interface, namely the first interface, to be used for connecting the monitor device selectively to a base plate and to a accessory device, provides that simultaneous connection is prevented. Thereby, a connection from a building power outlet or plug to the user, wearing a base plate, may be effectively prevented.  Furthermore, by utilizing the same terminals for different purposes reduce the number of necessary terminals and thereby reduce complexity of the device as well as saves space and facilitates a smaller and more compact device.  Even if the skilled person considered providing the known monitor devices with charge terminals so that the devices can be recharged using a charging dock, as commonly done for household appliances, the skilled person would have no motivation to use the terminals for contacting the base plate as charging terminals, in view of the significant modifications that would then be required that are not taught or suggested by Thirstrup.
 	Accordingly, Thirstrup fails to teach or fairly suggest the above combination and fails to provide any motivation to do so.
 	Dependent claims 2-14 are allowable as dependent upon allowable base claim 1.


 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781